Lord, J.
The mode by which relief shall be granted to the suffering poor is wholly a matter of statute regulation, and this is the case whether the relief which is afforded is to be at the cost of the person or corporation which affords it, or whether it is ultimately to be borne by some other person or corporation. It is a matter wholly within the discretion of the Legislature to determine what kindred, if any, shall support indigent persons incapable of supporting themselves, and under what circumstances any city or town shall be required to furnish such support, or whether the Commonwealth shall support all or any part of such poor residing within its limits. It is competent for the Legislature, if it so choose, to say that each town and city in the Commonwealth shall be liable to support every person born within its limits who shall at any time subsequently need relief as a pauper. Instead of birth, it may make citizenship the test of such liability, and it may define citizenship. Instead of citizenship, it may make residence the test, and determine the length of residence which shall constitute such test. It is not bound to consider the question of the birth of a party, whether it be in a foreign land, in one of the States of the Union, or in any particular municipality within this Commonwealth. Undoubtedly the traditions of the Commonwealth favor the obligation to support paupers by the municipality in which they have their homes; and in all the early legislation upon the subject, paupers were to be supported by the place in which they had a settlement; and state almshouses were provided for the support of those poor who had no settlement within this Commonwealth. What, however, should constitute a settlement, was a matter to be determined by the Legislature, and so from time to time, and almost yearly, some enactment was made in relation either to the mode of acquisition of settlement or of determining derivative settlements. The modifications of such laws wer# *360almost innumerable; sometimes involving, not only residence for a term of years, but taxation for a certain number of years during a certain term of residence, the holding of real estate, and various other qualifications, by which one could acquire a settlement in a place which would be bound to relieve him if he became a pauper; and while the word “ settlement ” has always carried with it the right to be supported by the municipality in which it existed, it has been greatly varied in its requirements at different times. The tendency, however, has been to simplify its requirements. The term “ settlement ” is retained, and is retained probably because it carries with it that obligation with which the officers of the various municipalities of the Commonwealth are familiar.
If the St. of 1879, e. 242, had provided that, if any woman twenty-one years of age, single or married, should reside continuously in a town or city for five consecutive years, receiving no support as a pauper in the mean time, and should thereafter become a pauper, she should be supported by the town in which she thus resided, if her husband had no settlement within the Commonwealth, there could have been no doubt of its meaning. The use of the word “ settlement,” thus applied to a married woman of 'foreign birth, strikes the ear unfamiliarly; but it has no other meaning than that she is there to be relieved if she fall into distress, and that the municipality shall have no remedy over.
The constitutionality of the St. of 1879, e. 242, was argued by the defendant. The precise ground of objection to its constitutionality appears to be that, by the phraseology of the statute, there is an apparent judicial construction of the St. of 1878, c. 190, and, that construction being different from the construction given by this court to the same act, that it is an assumption of judicial power by the legislative department of the government. If it be seeming, it is only seeming. It does not purport to give to the St. of 1878 a construction of itself to be valid and binding during the interval between that statute and the enactment of the present, but -it is present legislation, to affect only the condition of things at the time it takes effect, as a new law changing existing law ; and the use of the words “ shall be held to apply ” does not mean that the language of that statute shall, *361without change or modification of it, be held to mean differently from what this court had declared it to mean, but simply that the provisions of that act “ shall hereafter be extended to,” Sec., a not unusual form of language in acts which are in addition to other acts, and in extension of the powers therein granted, taking effect from the time of its passage, and not retroacting. In this view, there can be no pretence that the statute is a legislative usurpation of judicial authority. Judgment affirmed